 Case 2:17-cv-03934 Document 108 Filed 10/21/20 Page 1 of 4 PageID #: 1238


                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

JIMMIE C. GARDNER,

           Plaintiff,

v.                                   Civil Action No. 2:17-cv-03934

KANAWHA COUNTY COMMISSION;
and KANAWHA COUNTY PROSECUTING
ATTORNEY, in his official
capacity;

           Defendants.


                     MEMORANDUM OPINION AND ORDER


           Pending is plaintiff Jimmie Gardner’s “motion for

clarification and/or to reopen discovery,” filed October 5,

2020.   ECF No. 106.


           On August 28, 2019, the court entered an order lifting

a stay of this action and setting a schedule that included a

February 21, 2020 date for close of discovery.          ECF No. 58.    On

November 26, 2019, Defendants Kanawha County Commission and

Kanawha County Prosecuting Attorney filed a motion to again stay

the proceedings pending the resolution of the Commission’s

motion for relief from an order denying its motion to dismiss

and the Prosecuting Attorney’s motion for leave to file an

amended answer and an additional motion to dismiss.          ECF No. 71.
 Case 2:17-cv-03934 Document 108 Filed 10/21/20 Page 2 of 4 PageID #: 1239


          On December 5, 2019, the court granted leave for the

Prosecuting Attorney to file an additional motion to dismiss but

denied leave to file an amended answer.        ECF No. 73.     On March

12, 2020, the court entered a stay of the case pending the

resolution of that motion to dismiss.        ECF No. 88.    The court

subsequently lifted the stay on August 7, 2020 after denying the

motion to dismiss and entered a new scheduling order that did

not include a close of discovery deadline.         ECF Nos. 90 and 91.


          In the pending motion, Gardner indicates that he seeks

to depose three individuals, former prosecutors William Forbes,

Reagan Whitmyer, and John Frail, whose affidavits were attached

to the defendants’ pending motion for summary judgment, but the

defendants refuse to participate in the depositions since

discovery closed on February 21, 2020.        ECF No. 106, at 2-3.      He

further asserts that the defendants refused to respond to

interrogatories and requests for production while the motion to

stay was pending between November 2019 and March 2020 and that

this “unilateral refusal to participate in discovery” has

rendered him unable to depose witnesses absent a court order.

Id.


          The defendants respond that good cause does not exist

to modify the current scheduling order and permit the

depositions of these witnesses for several related reasons.

First, the identities of the witnesses Gardner seeks to depose

                                    2
 Case 2:17-cv-03934 Document 108 Filed 10/21/20 Page 3 of 4 PageID #: 1240


were never hidden inasmuch as their roles in the conviction

underlying this case have long been known to the plaintiff and

they were initially named defendants in this action.           ECF No.

107, at 4-5.    Second, while Gardner did move to compel written

discovery prior to the entry of the March 12, 2020 stay, the

plaintiff did not move to compel depositions or even request

that they be taken prior to the close of discovery or entry of

the stay.    Id. at 5.   Third, Gardner has generally not been

diligent in seeking a continuance of discovery inasmuch as he

has moved to modify the schedule after a motion for summary

judgment has been fully briefed and the discovery deadline

elapsed.    Id. at 6.


            Rule 16(b)(4) states that “[a] schedule may be

modified only for good cause and with the judge’s consent.”


     Rule 16(b)’s “good cause” standard primarily considers
     the diligence of the party seeking the amendment. The
     district court may modify the pretrial schedule if “it
     cannot reasonably be met despite the diligence of the
     party seeking the extension.” Moreover, carelessness
     is not compatible with a finding of diligence and
     offers no reason for a grant of relief . . . .
     Although the existence or degree of prejudice to the
     party opposing the modification might supply
     additional reasons to deny a motion, the focus of the
     inquiry is upon the moving party’s reasons for seeking
     modification. If that party was not diligent, the
     inquiry should end.

Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D. W. Va. 1995)

(quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609

(9th Cir. 1992)) (emphasis in original).

                                    3
 Case 2:17-cv-03934 Document 108 Filed 10/21/20 Page 4 of 4 PageID #: 1241


          The court agrees with the defendants that good cause

does not exist to modify the current schedule and permit the

depositions of the three witnesses.       Gardner had ample time to

depose these witnesses during the period for discovery, which

elapsed prior to the March 12, 2020 stay of the proceedings.

Regardless of the dispute surrounding written discovery, there

is no indication that Gardner sought to depose these known

individuals until that stay was lifted on August 7, 2020 – long

after discovery had closed.      Gardner has not been diligent in

seeking the depositions or a general continuance of discovery

deadlines, and the court will not accommodate his request to

modify the schedule at this late hour.


          Accordingly, insofar as Gardner’s motion (ECF No. 106)

seeks clarification of the court’s prior orders, it is ORDERED

that the motion be, and it hereby is, GRANTED.          Insofar as the

motion seeks to reopen discovery to conduct depositions, it is

ORDERED that the motion be, and it hereby is, DENIED.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                              ENTER:    October 21, 2020




                                    4
